Citation Nr: 1411513	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that confirmed and continued the initial 30 percent rating that was assigned in the August 2009 rating decision that granted service connection for PTSD. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims.

During his December 2013 Board hearing, the Veteran testified to his belief that he had filed a claim for service connection for headaches.  Although a review of the claims file failed to discover such a claim, given the Veteran's testimony, the issue of service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that his PTSD is worse than contemplated by the initial 30 percent rating assigned.  

Initially, it is noted that in May 2013, the Veteran requested that the RO obtain records from the Georgia Mental Health Institute that he stated were relevant, and submitted an authorization for the VA to obtain these records.  There is no indication that the RO subsequently made a request for these records and they are not currently associated with the claims file.  Therefore, the Board finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Secondly, in February 2013, the Veteran underwent a VA examination in which the examiner diagnosed on Axis I both PTSD, in partial remission, and a "Mood Disorder due to GMC (HIV)."  Although the examiner initially opined that it was "not possible to differentiate which portion of each psychiatric symptom is attributable to each diagnosis because there is an overlap of symptoms between the two conditions," when asked whether it was possible to differentiate what portion of the occupational and social impairment was attributable to each diagnosis, the examiner curiously indicated that "no other mental disorder has been diagnosed."  The evaluation of a psychiatric disorder such as PTSD turns upon the level of occupational and social impairment.  This discrepancy renders this examination inadequate for our rating purposes.  

The Board notes that when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the appellant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition. See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2013). 

With respect to whether symptoms or occupational and social impairment can be distinguished in those cases in which there are multiple service-connected and nonservice-connected diagnoses, the Board notes further that the Veteran also submitted evidence that he was diagnosed with dementia in August 2013, since his last VA examination in February 2013.  

Finally, at his December 2013 hearing the Veteran testified that his PTSD had increased in severity since his most recent VA examination for rating purposes in February 2013.  Specifically, he testified that he has recently had problems with memory and headaches, as well as anger management, including in incident where he physically attacked his brother.  The Board finds that such symptoms and behavior could indicate a worsening of the Veteran's PTSD, and therefore, a new medical examination is warranted based on evidence indicating such worsening since the most recent examination.  

Therefore, on remand, the Veteran must be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file, or virtual VA file, all private medical records pertaining to the Veteran not currently of record, specifically to include the Veteran's medical records from the Georgia Mental Health Institute.   

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The RO should schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected PTSD and any resulting level of occupational or social impairment.  The entire claims folder must be made available to the examiner prior to the examination.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  The examiner should describe all findings in detail, and should explain the rationale for any conclusions reached. 

The examiner should identify and diagnose all psychiatric or neurological disorders, and specify which of the Veteran's psychiatric symptoms leading to occupational or social impairment are manifestations of his service-connected PTSD and which are attributable to his non-service-connected disorders.  

Specifically, if the examiner determines psychiatric or neurological disorders other than PTSD are presently accounting for some of the Veteran's psychiatric impairment the examiner must identify each such condition and state: 

(a) whether any such condition is likely part and parcel of the service-connected PTSD or is a separate condition not related to military service; and 

(b) if it is a separate condition, which of the Veteran's psychiatric symptoms are attributable to the nonservice-connected condition versus the service-connected PTSD. 

The examiner should provide a multiaxial diagnosis identifying all current psychiatric disorders, and assign a numerical score from the GAF scale for each condition identified.  If practicable, the GAF scores should be assigned both with and without taking into account the Veteran's nonservice-connected disorders. 

If the impairment attributed to the nonservice-connected psychiatric disorder(s) cannot be differentiated from that attributed to the service-connected PTSD, the examiner should so state in the report.  See Mittleider, supra. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  After completing the requested action, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

